Appellant was convicted of burglary, and prosecutes this appeal. There are only two questions raised for our consideration — the insufficiency of the evidence to support the conviction, and the error of the court in not fully presenting the law applicable to the theory of appellant's defense. With reference to the first, we are of opinion that the evidence is amply sufficient to support the conviction. We do not propose to enter into a discussion of the testimony. The theory of the appellant on the trial was that at the time of the burglary, and the burning of the burglarized house, he was at a different place, and asleep, and the goods found in his possession, and shown to have been taken from the burgrlarized house, he purchased at different places in the city of Corsicana. The names of the partiess from whom he claimed to have purchased the different articles were given by himself in his testimony, and several of said parties were introduced, and testified in rebuttal, to the effect that his statements in this respect were untrue. With reference to this phase of the case, the *Page 451 
court charged the jury that they must believe beyond a reasonable doubt that the defendant entered the house as charged in the indictment, with intent to commit the crime of theft, before they could convict him. He also charged very directly and pertinently the law applicable to alibi. He further charged them on the law with reference to circumstantial evidence. If other charges were desired by the appellant, he should have requested them. In the absence of exceptions to the charge, and the appellant's failure to ask special instructions if he deemed the court's charge insufficient, we are of opinion that the charge as given is sufficient. The judgment is affirmed.
Affirmed.
HURT, Presiding Judge, absent.